           Case 1:15-cv-07433-LAP Document 1014 Filed 12/12/19 Page 1 of 3




701 Brickell Avenue, Suite 3300 | Miami, FL 33131 | T | F 305.789.7799
Holland & Knight LLP | www.hklaw.com


Christine N. Walz
+1 305-789-7678
Sandy.Bohrer@hklaw.com

Sanford L. Bohrer
+1 305-789-7678
Sandy.Bohrer@hklaw.com



December 12, 2019

Via ECF

The Honorable Loretta A. Preska
District Court Judge
United States District Court for the
Southern District of New York
500 Pearl Street
New York, NY 10007

         Re:        RESPONSE REGARDING SEALING OF UNDECIDED MOTIONS
                    Giuffre v. Maxwell, Case No. 15-cv-7433-LAP

Dear Judge Preska:

         Intervenors respectfully submit this response to John Doe’s and Ghislaine Maxwell’s

letters to the Court regarding the treatment of undecided motions as judicial documents. See Dkts.

1005, 1012.

         J. Doe’s filing emphasizes and, in fact, heavily relies on the fact that the “mere filing of a

paper or document with the court is insufficient to render that paper a judicial document subject to

the right of public access.” Dkt. 1012, at 1 (citing United States v. Amodeo, 44 F.3d 141, 145 (2d

Cir. 1995). On that, all parties agree. Filing alone does not make a document a judicial document.

But the filing of a document that is “relevant to the performance of the judicial function and useful

in the judicial process” is sufficient to render that filing a judicial document. Lugosch, 435 F.3d at

119. The Court in Lugosch explicitly stated, “As a matter of law, then, we hold that the contested



Anchorage | Atlanta | Austin | Boston | Charlotte | Chicago | Dallas | Denver | Fort Lauderdale | Houston | Jacksonville | Lakeland
Los Angeles | Miami | New York | Orlando | Philadelphia | Portland | San Francisco | Stamford | Tallahassee | Tampa | Tysons
Washington, D.C. | West Palm Beach
        Case 1:15-cv-07433-LAP Document 1014 Filed 12/12/19 Page 2 of 3
The Honorable Loretta A. Preska
December 12, 2019
Page 2


documents—by virtue of having been submitted to the court as supporting material in connection

with a motion for summary judgment—are unquestionably judicial documents under the common

law.” Id. at 123.

       Motions and their supporting documents that are submitted to the Court for the Court’s

consideration in determining an issue of law are relevant to the Court’s judicial function and useful

in that process. They are thus judicial documents at the time of filing. There is no precedent to

suggest a filing can lose its status as a judicial document once given. Doe accepts the fact that

papers submitted in support of a pending motion for summary judgment are judicial documents

before the judge rules on them. See Dkt. 1012 at 4 (attempting to distinguish Lugosch v. Pyramid

Co. of Onondaga, 435 F.3d 110 (2d Cir. 2019). Accepting this, Doe would presumably agree that

Intervenors had a presumptive right of access to undecided motions on May 23, 2017, before the

case settled. Doe and Maxwell then must necessarily argue that the presumption of access

dissipated a day or two later, once the case settled. But there is no expiration date on judicial

documents. They either are or are not. The timing of when a requester seeks unsealing is simply

not a factor in determining whether a filing is a judicial document. See Lugosch v. Pyramid Co. of

Onondaga, 435 F.3d 110, 121 (2d Cir. 2006) (“While the defendants are correct that the underlying

summary judgment motion in Joy v. North had already been decided when the motion for access

to the documents was made, nothing about that timing was relevant to our conclusion in that case.”

(emphasis added)).

       Doe and Maxwell appear to argue that the undecided motions in this case were judicial

documents once, and that Intervenors had a presumptive right to access them at any point prior to

the case settling, but that those rights were extinguished upon the case settling. Yet they can point
        Case 1:15-cv-07433-LAP Document 1014 Filed 12/12/19 Page 3 of 3
The Honorable Loretta A. Preska
December 12, 2019
Page 3


to no authority imposing a time limit on the accessibility of judicial documents. To suggest that

the public could have had access, had they only acted faster to enforce their rights, is found

nowhere in the case law and cannot possibly serve the public interest in promoting “confidence in

the conscientiousness, reasonableness, or honesty of judicial proceedings.” Lugosch v. Pyramid

Co. of Onondaga, 435 F.3d 110, 119 (2d Cir. 2006). Intervenors thus respectfully request that the

court treat undecided motions as judicial documents, just as they would with decided and pending

motions.

                                            Sincerely yours,

                                            HOLLAND & KNIGHT LLP

                                            /s/ Christine N. Walz
                                            Sanford L. Bohrer
                                            Christine N. Walz
                                            31 West 52nd Street
                                            New York, NY 10019
                                            Telephone: 212.513.3200
                                            Fax: 212.385.9010

                                            Attorneys for Intervenors
                                            Julie Brown and Miami Herald Media Company
